      Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 1 of 38



 1   Timothy M. Frank (California Bar No. 263245)
     timothy.frank@hnbllc.com
 2   Joseph H. Boyle (appearance pro hac vice)
     joe.boyle@hnbllc.com
 3
     Stephen M. Ferguson (appearance pro hac vice)
 4   stephen.ferguson@hnbllc.com
     HAGAN NOLL & BOYLE LLC
 5   820 Gessner, Suite 940
     Houston, Texas 77024
 6   Telephone: (713) 343-0478
     Facsimile: (713) 758-0146
 7

 8   David A. Van Riper (California Bar No. 128059)
     dave@vanriperlaw.com
 9   VAN RIPER LAW
     1254 Irvine Blvd., Suite 200
10   Tustin, California 92780-3571
     Telephone: (714) 731-1800
11
     Facsimile: (714) 731-1811
12
     Attorneys for Plaintiff DISH Network L.L.C.
13

14
                                  UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
                                     SAN FRANCISCO DIVISION
17

18   DISH NETWORK L.L.C.,
                                                   Case No. 3:20-cv-01891-CRB (LB)
19                  Plaintiff,
                                                   DISH NETWORK L.L.C.’S FIRST
20           v.                                    AMENDED COMPLAINT
21
     JADOO TV, INC. and SAJID SOHAIL,
                                                   Judge: Hon. Charles R. Breyer
22
                    Defendants.
23

24

25

26

27

28

     3:20-cv-01891-CRB (LB)                                       DISH’s First Amended Complaint
      Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 2 of 38



 1          Plaintiff DISH Network L.L.C. (“DISH”) sues Defendants Jadoo TV, Inc. (“Jadoo TV”)
 2   and Sajid Sohail (“Sohail”) and states:
 3                                     PRELIMINARY STATEMENT
 4          1.      The facts in this complaint describe a wide-ranging, deliberate, multi-year effort by
 5   Defendants to transmit television channels and content aired on those channels they failed to license
 6   in blatant disregard of DISH’s exclusive rights. Defendants’ scheme targeted television channels
 7   exclusively licensed to DISH to increase Defendants’ channel offerings, to appeal to consumers, to
 8   avoid licensing fees, and to create a competitive advantage against DISH. Defendants’ illegal
 9   business model allowed Defendants to competitively harm DISH because Defendants did not pay
10   license fees to the channel owners, while DISH did pay licensing fees to those same channel owners
11   for the exclusive distribution and public performance rights.
12          2.      In Jadoo TV’s early years, Sohail designed the Jadoo service to directly stream
13   unlicensed television channels through the Jadoo branded set-top box, and in response to cease and
14   desist letters, Defendants denied they intended to infringe. Sohail subsequently changed the way
15   Defendants offered unlicensed channels by requiring users to download extra software files to their
16   Jadoo set-top boxes and mobile apps to integrate those channels. When DISH complained,
17   Defendants denied that they had anything to do with the software files.
18          3.      The latest model Jadoo set-top boxes were sold to users pre-configured to locate and
19   install software files needed to integrate the unlicensed television channels and seamlessly
20   incorporate those channels into the Jadoo on-screen electronic program guide. By pre-configuring
21   Jadoo set-top boxes to locate and install these software files, Defendants were able to offer
22   additional television channels in what was called the “South Asian Super Pack,” which included
23   channels exclusively licensed to DISH.
24          4.      Jadoo TV, at Sohail’s direction or with his authorization or ratification, selected,
25   sourced, and transmitted the channels that were available through the South Asian Super Pack,
26   including the unlicensed channels. Similarly, Defendants provided unlicensed video-on-demand
27   (“VOD”) content to Jadoo users, including infringing versions of the programs that air on the
28   unlicensed television channels.

      3:20-cv-01891-CRB (LB)                        2                 DISH’s First Amended Complaint
         Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 3 of 38



 1            5.     In November 2018, DISH filed this case against Defendants, among others, for
 2   copyright infringement in the Central District of California, which case has since been transferred
 3   to the Northern District of California.
 4            6.     Defendants are liable for copyright infringement.
 5                                                PARTIES
 6            7.     Plaintiff DISH Network L.L.C. is a Colorado limited liability company with its
 7   principal place of business at 9601 South Meridian Boulevard, Englewood, Colorado 80112.
 8            8.     Defendant Jadoo TV, Inc. is a California corporation with its principal place of
 9   business at 5880 West Las Positas Boulevard, Suite 37, Pleasanton, California 94588. At all times
10   relevant to this complaint, Jadoo TV was 100% owned by a holding company whose equity was
11   closely held by no more than five investors that included Sohail and his wife. Through his stake in
12   this holding company, Sohail was and continues to be Jadoo TV’s majority and controlling
13   shareholder. Currently, Sohail indirectly owns over 67% of Jadoo TV’s equity, and two individuals
14   – Sohail and his wife – together indirectly own 79.8% of Jadoo TV. From 2015 through May 2019,
15   Jadoo TV had approximately 14 employees in the United States, the majority of which were related
16   to Sohail either directly or through marriage. Describing Jadoo TV staff in an interview, Sohail
17   stated, “Since I’m a technical guy myself, I wanted to build a team that is able to build the
18   technology and all the pieces…we wanted to build them ourselves so we can control.” 1 By May
19   31, 2019, Jadoo TV had reduced its number of employees to 6. At all relevant times to this
20   complaint, Sohail and his wife served as Jadoo TV’s only directors and two of Jadoo TV’s three
21   officers as reported to the California Secretary of State. Sohail’s daughter was also an officer of
22   Jadoo TV as reported to the California Secretary of State.
23            9.     Defendant Sajid Sohail is an individual residing in Pleasanton, California. Sohail is
24   the founder, chief executive officer, president, and majority and controlling shareholder of Jadoo
25   TV, Inc. Sohail has earned approximately $300,000 annually from Jadoo TV, primarily from the
26   sale of Jadoo set-top boxes and mobile app subscriptions. Sohail also received $224,000 in “loans”
27   from Jadoo TV following the filing of this action. As Jadoo TV’s highest-ranking officer and
28
     1
         See http://www.youtube.com/watch?v=SKTa-vFG5p8 at 9:16-9:29.
         3:20-cv-01891-CRB (LB)                 3               DISH’s First Amended Complaint
      Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 4 of 38



 1   controlling shareholder, Sohail had the right and ability to, and did in fact, authorize, direct, or
 2   participate in, and receive direct financial benefits from, the infringing activities of Jadoo TV
 3   alleged herein. The acts Sohail engaged in as an agent of Jadoo TV were within the scope of such
 4   agency.
 5                                    JURISDICTION AND VENUE
 6          10.     DISH asserts claims under the Copyright Act, 17 U.S.C. § 101 et seq. This Court
 7   has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338.
 8          11.     Personal jurisdiction over Defendants is proper in this Court because they
 9   purposefully directed their conduct towards and purposefully availed themselves of the privileges
10   of conducting business activities within California. Defendants reside in California and sell Jadoo
11   set-top boxes to consumers in the United States, including those residing in California. Defendants
12   transmitted works that aired on channels exclusively licensed to DISH to users of the Jadoo set-top
13   box and mobile app in the United States (“Jadoo Users”), including those residing in California.
14   Defendants’ conduct is causing injury to DISH in California.
15          12.     Venue is appropriate in this Court under 28 U.S.C. § 1391(b)(1) because Defendants
16   reside in this judicial district, § 1391(b)(2) because a substantial part of the events giving rise to
17   DISH’s claims occurred in this district, and § 1391(b)(3) because Defendants are subject to personal
18   jurisdiction in this district. Venue is also proper in this Court under 28 U.S.C. § 1400(a) because
19   the case involves violations of the Copyright Act.
20                                        DISH’S COPYRIGHTS
21          13.     DISH is the fourth largest pay-television service in the United States providing
22   copyrighted programming to millions of subscribers nationwide with satellite delivery under the
23   “DISH” brand and through over-the-top (“OTT”) services under the “Sling TV” brand whereby
24   programming is delivered using a public Internet infrastructure. Through its satellite and Sling TV
25   services, DISH is one of the largest providers of international television channels in the United
26   States offering more than 400 channels in 27 different languages.
27          14.     DISH contracts for and licenses rights for the international channels distributed on
28   its platform from channel owners and their agents, including ARY Digital USA LLC; B4U U.S.,

      3:20-cv-01891-CRB (LB)                         4                 DISH’s First Amended Complaint
      Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 5 of 38



 1   Inc.; Bennett, Coleman and Company Limited; Century Media Network Inc.; Television Media
 2   Network (Pvt) Ltd; Geo USA Holdings, Inc. d/b/a Geo USA LLC; Hum Network Limited; Impress
 3   Telefilm, Inc.; MSM Asia Limited; National Communications Services (SMC-PVT.) Limited;
 4   Soundview ATN LLC; Soundview Broadcasting LLC; and TV Today Network Ltd. (collectively,
 5   the “Networks”).
 6          15.    The Networks’ channels include Aaj Tak; ARY Digital; ARY News; ATN Bangla;
 7   ATN News; B4U Music; Channel-i; Dunya TV (a/k/a/ Dunya News); Express Entertainment;
 8   Express News; Geo News; Geo TV; Hum Masala; Hum Sitaray; Hum TV; Hum World; India
 9   Today (a/k/a/ Headlines Today); NTV Bangla; SAB, SET (a/k/a Sony SET), SET MAX; and Times
10   Now (collectively, the “Protected Channels”). The Networks acquire copyrights in the works that
11   air on their respective channels, including by producing the works and by assignment.
12          16.    DISH entered into signed, written licensing agreements with the Networks granting
13   DISH the exclusive right to distribute and publicly perform the Protected Channels and works that
14   air on the Protected Channels in the United States by means including satellite, OTT, Internet
15   protocol television (“IPTV”), and Internet. DISH’s exclusive rights in the Protected Channels were
16   in effect at all times from January 1, 2015 to the present, with the exception of DISH’s exclusive
17   rights in ATN News (which commenced on August 24, 2016); Hum Masala, Hum Sitaray, Hum
18   TV, and Hum World (which commenced on July 1, 2016); and SAB, SET, and SET MAX (which
19   commenced on December 1, 2018). Registrations have been issued by the United States Copyright
20   Office for at least 91 copyrighted works that aired on the Protected Channels and for which DISH
21   holds exclusive distribution and public performance rights. (See Exhibit 1.) A vast number of
22   additional, unregistered copyrighted works in which DISH holds exclusive distribution and public
23   performance rights also aired on the Protected Channels. (See Exhibit 2.)
24          17.    Defendants are not authorized by DISH to transmit, distribute, or publicly perform
25   the Protected Channels or works that air on those channels in the United States, and DISH has
26   received no compensation from Defendants to do so.
27

28

      3:20-cv-01891-CRB (LB)                       5                DISH’s First Amended Complaint
         Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 6 of 38



 1                            DEFENDANTS’ WRONGFUL CONDUCT
 2           18.    Sohail started Jadoo TV in 2008 to realize his “vision” 2 of delivering South Asian
 3   television content over the Internet to the South Asian immigrant and expatriate community in the
 4   United States. Based on his experience in the telecom industry and roots in the region, Sohail was
 5   keenly aware of which South Asian television channels were most popular among viewers; and
 6   Jadoo TV was founded to make those channels available to Jadoo Users in the United States. Sohail
 7   personally made the decision for Jadoo TV to transmit the Protected Channels based on their
 8   popularity among viewers and the prospect that they would drive sales. When DISH obtained
 9   exclusive rights in the Protected Channels and requested Jadoo TV to remove them from Jadoo set-
10   top boxes in the United States, Sohail made the conscious decision to continue to transmit them.
11           19.    Defendants distribute, sell, and promote Jadoo branded set-top boxes and mobile
12   apps to consumers to be used to receive Defendants’ television service. Defendants do this directly
13   and also through distributors and retailers.      Sohail was Jadoo TV’s self-described chief
14   “technologist” 3 in charge of content and one of two Jadoo TV employees who were most involved
15   in the design and development of Jadoo set-top boxes, mobile apps, and the “eMedia” app that
16   provided Jadoo Users with access to the Protected Channels. Sohail’s friend, a fellow Silicon
17   Valley tech executive and investor, described what Sohail has meant to Jadoo TV as follows:
18   “Without him, I don’t think there can be any Jadoo….” 4
19           20.    Defendants    promoted    Jadoo    set-top   boxes   on   their   official   website,
20   www.Jadootv.com (“Jadootv.com”), as “Delivering Over 1000 Live Channels, Million Hours of
21   VOD content, Thousands of movies and 3rd party Apps.” 5
22

23

24

25

26
     2
       In re JadooTV, Inc., No. 19-41283 (WJL), ECF 121 ¶ 5 (Bankr. N.D. Cal. Aug. 30, 2019).
27   3
       See http://www.youtube.com/watch?v=SKTa-vFG5p8 at 8:58-9:13.
     4
       Id. at 24:00 –24:04.
28   5
       In other places on their website, Defendants advertised that Jadoo set-top boxes “come[] loaded
     with 1500+ Live TV Channels.”
       3:20-cv-01891-CRB (LB)                      6                  DISH’s First Amended Complaint
         Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 7 of 38



 1

 2

 3

 4

 5

 6

 7

 8             21.    Defendants provide the Jadoo mobile app on Jadootv.com and the online
 9   marketplace, www.apkpure.com, where they promote it as delivering “1500 + Live TV Channels.”6
10             22.    However, Defendants’ set-top boxes and mobile apps provided Jadoo Users with
11   less than 1,000 live channels. Defendants only delivered over 1,000 live channels to Jadoo Users
12   if they counted the additional channels in the South Asian Super Pack (“SASP”), which included
13   the Protected Channels.
14             23.    Any person in the United States with Internet access could receive unauthorized
15   access to the Protected Channels, and the works that aired on the Protected Channels, by using a
16   Jadoo4, Jadoo5, or Jadoo5s model set-top box or the Jadoo mobile app. Prior to the filing of this
17   action, Defendants sold their Jadoo5s set-top box on Jadootv.com for approximately $199. In May
18   2019, Defendants reduced the sale price of the Jadoo5s set-top box to $149, and Defendants
19   currently sell the Jadoo5s set-top box for $129. Defendants have sold subscriptions to the Jadoo
20   mobile app on Jadootv.com for $4.99 per month or $49.99 per year.
21             24.    Defendants presented television channels in their set-top boxes and mobile apps to
22   Jadoo Users in two ways. The first is through a “Live TV” menu that displays the channel logos
23   of television channels available to be viewed using the Jadoo set-top box or mobile app.
24

25

26

27

28
     6
         See https://apkpure.com/jadootv/tv.jadoo.
         3:20-cv-01891-CRB (LB)                      7                DISH’s First Amended Complaint
      Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 8 of 38



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          25.     The second was through an “eMedia” menu that displayed the channel logos of the
14   additional channels in the SASP, including the Protected Channels that Jadoo TV does not have
15   rights to publicly perform in the United States.
16

17

18

19

20

21

22

23

24

25

26

27

28

      3:20-cv-01891-CRB (LB)                        8             DISH’s First Amended Complaint
         Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 9 of 38



 1           26.    Jadoo TV promoted its eMedia app as one of the key features of its set-top boxes,
 2   as shown in the following advertisement that was available on Jadootv.com: 7
 3

 4

 5

 6

 7

 8

 9

10

11

12           27.    Defendants intended for Jadoo Users to use the eMedia app to view television
13   channels that Jadoo TV does not have rights to publicly perform in the United States. Despite
14   Defendants’ instructions to Jadoo Users described below, there were only three Jadoo eMedia files
15   available when this action was filed.
16           28.    The content delivery networks (“CDNs”) that Defendants have used to provide
17   television channels to Jadoo Users through the Live TV menu of their set-top boxes and mobile
18   apps are Highwinds and Verizon (formerly Edgecast). Highwinds and Verizon were also CDNs
19   used to provide the additional channels in the SASP, including the Protected Channels, to Jadoo
20   Users through the eMedia menu of Jadoo set-top boxes and mobile apps. Defendants provided an
21   eMedia Content XML Interface guide at Jadootv.com that provides detailed instructions on how
22   content owners can add content to Jadoo set-top boxes and mobile apps with eMedia and securely
23   provide the content to only Jadoo Users with the Highwinds or Verizon CDNs. 8 However, in order
24   to work, these instructions required additional information known only to Defendants: Jadoo TV’s
25   eMedia passphrase and passphrase field name. This additional information is not contained in the
26   eMedia Content XML Interface guide and was not otherwise publicly available. Defendants are
27
     7
      See https://web.archive.org/web/20180504045806/http://jadootv.com/comparison/.
28   8
      See https://jadootv.com/wp-
     content/themes/twentyseventeen/assets/emedia/eMedia_Features_XMLInterface_V1.3.pdf.
      3:20-cv-01891-CRB (LB)                     9               DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 10 of 38



 1   believed to have used the missing passphrase and passphrase field name themselves and to have
 2   provided it to third party direct infringers, including their agent Haseeb Shah (“Shah”), an
 3   individual residing in Pakistan, so that he could use the Highwinds and Verizon CDNs to securely
 4   provide the SASP, including the Protected Channels, to only Jadoo Users.
 5                  A.     Jadoo5s Set-top Boxes were Pre-configured to Access the Protected
 6                         Channels.
 7           29.    Defendants’ newest model set-top box is the Jadoo5s, which was released in June
 8   2017.
 9           30.    Prior to April 12, 2019, the Jadoo5s set-top box was pre-configured so that when it
10   was powered on it automatically located and installed software files that integrated a set of
11   additional channels, which Defendants labeled the “South Asian Super Pack.” The Protected
12   Channels are among those additional channels in the SASP. Defendants do not have rights to
13   publicly perform any of the Protected Channels in the United States. Nevertheless, the Jadoo5s
14   set-top box seamlessly incorporated these channels into its eMedia menu. The following is a
15   screenshot showing the Pakistani language Protected Channels on the eMedia menu of a Jadoo5s
16   set-top box:
17

18

19

20

21

22

23

24

25

26

27

28

      3:20-cv-01891-CRB (LB)                       10               DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 11 of 38



 1          31.    The Jadoo5s set-top box also seamlessly incorporated the SASP channels into its
 2   Live TV menu. The following is a screenshot showing Pakistani language Protected Channels in
 3   the Live TV menu of a Jadoo5s set-top box:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17          32.    An investigator purchased Jadoo5s set-top boxes directly from Defendants through
18   Jadootv.com on May 14, 2018 and June 1, 2018. These Jadoo5s set-top boxes were pre-configured
19   so that when they were powered on they automatically located and installed SASP to the eMedia
20   and Live TV menus.
21                 B.      Jadoo4 and Jadoo5 Set-top Boxes and Mobile Apps were Pre-configured
22                         to Access the Protected Channels with Minimal Effort from Jadoo
23                         Users.
24          33.    Defendants’ older set-top box models include the Jadoo4 and Jadoo5.
25          34.    With regard to the Jadoo4 and Jadoo5 set-top boxes and mobile apps, Defendants
26   designed their technology so that Jadoo Users could manually locate and install the software files
27   needed to integrate SASP channels into the eMedia and Live TV menus of the Jadoo4 and Jadoo5
28   set-top boxes and mobile apps.

      3:20-cv-01891-CRB (LB)                       11               DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 12 of 38



 1            35.    Originally, Defendants instructed Jadoo Users that their “eMedia App has a built in
 2   capability to search GitHub for any file that uses this prefix” identifying “Jadoo-eMedia_XML_*.”
 3   Jadoo Users simply clicked the “Search” button on the eMedia menu of the Jadoo4 and Jadoo5 set-
 4   top boxes and mobile apps and they identified all GitHub files labeled with the prefix “Jadoo-
 5   eMedia_XML_*,” which included the software files needed to integrate SASP channels, including
 6   the Protected Channels, into the eMedia and Live TV menus of the set-top boxes and mobile apps,
 7   among only a few other software files.
 8            36.    DISH and the Networks sent written notices of infringement to Defendants
 9   demanding that Jadoo TV remove and block SASP from Jadoo set-top boxes. Defendants’ counsel
10   responded to one of these notices of infringement on October 17, 2016, stating “JadooTV’s
11   principals have been traveling internationally and so JadooTV requires additional time to properly
12   investigate the matters addressed in your letter.” Defendants refused to comply with these
13   demands, claiming that Jadoo TV had not distributed Jadoo set-top boxes containing SASP and that
14   it had taken no part in encouraging or directing users of Jadoo set-top boxes to access SASP or the
15   Protected Channels.
16            37.    However, Defendants directly or through their agent Shah used GitHub accounts to
17   provide the software files that added SASP (“SASP files”), including the Protected Channels into
18   the eMedia and Live TV menus of the Jadoo set-top boxes and mobile apps, and programs airing
19   on the Protected Channels into the VOD menu of the Jadoo set-top boxes and mobile apps. IP
20   addresses used to create or login to these GitHub accounts accessed Shah’s PayPal and Facebook
21   accounts. 9 Two of these IP addresses accessed Defendants’ PayPal account at least 142 times from
22   May 26, 2014 through November 27, 2017. The Defendants’ PayPal account is in the name and
23   control of Sohail, includes business information for Jadoo TV, and was used to receive more than
24   $25 million from the sale of Jadoo set-top boxes and mobile app subscriptions.
25

26

27

28
     9
         IP addresses 202.142.182.78; 182.191.87.62; and 119.160.65.176
         3:20-cv-01891-CRB (LB)                     12               DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 13 of 38



 1

 2

 3

 4

 5

 6

 7

 8

 9

10          38.    DISH subsequently sent multiple written notices of infringement to GitHub
11   demanding that SASP files be removed from its file-sharing service. GitHub removed SASP files
12   from its service. Following the removal of SASP files from GitHub, the eMedia search function
13   no longer provided Jadoo Users with SASP files. After this removal, in order to access the
14   Protected Channels, Jadoo Users needed to know how to manually enter a website address to locate
15   and install the SASP files to the Jadoo4 and Jadoo5 set-top boxes and mobile apps.
16          39.    From July 31, 2017 until April 12, 2019, Jadoo Users of the Jadoo4 and Jadoo5 set-
17   top boxes and mobile apps were able to click the “URL” button on the eMedia menu and enter the
18   http://doip.su website address to locate and install the software files needed to integrate SASP
19   channels, including the Protected Channels, into the eMedia and Live TV menus of the Jadoo set-
20   top box and mobile app. And from June 1, 2019 until August 6, 2019, Jadoo Users of the Jadoo4,
21   Jadoo5, and Jadoo5s set-top boxes and mobile apps were able to integrate the Protected Channels
22   into the eMedia and Live TV menus of the set-top box by clicking the “URL” button and entering
23   the https://bit.ly/2WnhfAq website address. This website address was linked to the Dropbox
24   account of Defendants’ agent Shah. An IP address used to access this Dropbox account was also
25   used to access Shah’s Facebook and Google accounts. 10
26          40.    Jadoo TV support agents instructed Jadoo Users with Jadoo4 and Jadoo5 set-top
27   boxes and mobile apps on how to add channels using the eMedia menu. Specifically, Jadoo TV
28
     10
       IP address 202.142.169.114
      3:20-cv-01891-CRB (LB)                      13                DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 14 of 38



 1   instructed Jadoo Users to go to YouTube and search for instructional videos by typing “EMedia
 2   jadootv” or “emedia url.” Jadoo Users were instructed to look at the first few videos in the search
 3   as shown by the following chat:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19          41.     Another example of Jadoo TV technical support agents providing these instructions
20   is the following chat:
21

22

23

24

25

26

27

28

      3:20-cv-01891-CRB (LB)                       14                DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 15 of 38



 1           42.   The results of the YouTube searches as directed by Jadoo TV technical support
 2   agents identified a video titled “Emedia URL 2018” that showed users how to locate and install the
 3   software files needed to integrate SASP channels, including the Protected Channels, into the
 4   eMedia and Live TV menus of the Jadoo4 and Jadoo5 set-top boxes and mobile apps. The
 5   following is a screenshot from this video, which had more than 60,500 views:
 6

 7

 8

 9

10

11

12

13

14

15

16

17           43.   After Jadoo Users followed these instructions, they could view the Protected
18   Channels in the Live TV and eMedia menus of the Jadoo4 and Jadoo5 set-top boxes and mobile
19   apps.
20           44.   On July 31, 2017, Defendants directly or through their agent Shah posted a video to
21   YouTube titled “Jadoo TV eMedia” that provided the instructions identified in paragraph 39 on
22   how to locate and install the software files needed to integrate SASP channels, including the
23   Protected Channels, into the eMedia and Live TV menus of the Jadoo set-top box and mobile app.
24   The IP address used to post this YouTube video was also used to login to the GitHub account that
25   was used to provide the SASP file, as identified in paragraph 37. 11 The same IP address accessed
26   Defendants’ PayPal account at least 26 times from October 22, 2015 through November 27, 2017.
27

28
     11
       IP address 182.191.87.62
      3:20-cv-01891-CRB (LB)                       15               DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 16 of 38



 1            45.    Defendants or their agents uploaded additional videos to YouTube providing these
 2   instructions for Jadoo Users to locate and install the software files needed to integrate SASP
 3   channels, including the Protected Channels, into the eMedia and Live TV menus of the Jadoo set-
 4   top box and mobile app. For example, Defendants or their agent uploaded a video titled “How to
 5   add content on Emedia JadooTV App” to YouTube on September 3, 2017. An IP address used to
 6   create the Google gmail account for the uploader of this YouTube video was also used to access
 7   the Defendants’ PayPal account 2,385 times from January 4, 2016 to November 24, 2017. 12 And
 8   a Jadoo retailer that Defendants listed on Jadootv.com, uploaded a video to YouTube on October
 9   10, 2017 titled “How to add Pakistani, Indian, Bangladeshi and other Channels on Jadoo TV 5.”
10            46.    DISH and the Networks sent Defendants another notice of infringement on June 28,
11   2018, demanding that Jadoo TV remove and block SASP from Jadoo set-top boxes. Defendants
12   refused to comply with this demand, alleging that Jadoo TV “is not and has not distributed” boxes
13   containing the South Asian Super Pack file, and “has not taken any part in encouraging or directing
14   users of Jadoo4 and Jadoo5 boxes to access” SASP or the Protected Channels.
15            47.    DISH and the Networks sent Defendants another notice of infringement on April 1,
16   2019, demanding that Jadoo TV remove and block SASP, including the Protected Channels from
17   the eMedia and Live TV menus of the Jadoo set-top boxes, and programs airing on the Protected
18   Channels from the VOD menus of the Jadoo set-top boxes. Sohail sent the below email to Jadoo
19   TV employee, Awais Malik, on April 6, 2019, stating “Please see the Dish letter. We need to use
20   EM [eMedia] Filter to remove the VOD content from EM [eMedia]; others from Current/Archived
21   [VOD] need to be linked to official channels or removed.” On April 12, 2019, Defendants
22   implemented a software update that prevented Jadoo set-top boxes from locating and installing the
23   software files including the SASP.
24

25

26

27

28   12
          Triple9estore@gmail.com and IP address 202.142.182.10

      3:20-cv-01891-CRB (LB)                       16                DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 17 of 38



 1

 2

 3

 4

 5

 6

 7

 8

 9

10          48.     Jadoo TV employee, Faisal Abdullah, sent the below email to Sohail on April 17,
11   2019, titled “eMedia Related Time Lines” and stating “Hi Sajid, We can remove eMedia from all
12   devices by May 24th and adding filter to all devices will take about June 10th.” 13
13

14

15

16

17

18

19

20          49.     Additional software files were released by Defendants’ agent Shah on June 1,
21   2019—the day after Jadoo TV filed for Chapter 11 bankruptcy—that once again integrated the
22   Protected Channels into the eMedia and Live TV menus of the Jadoo set-top boxes and mobile
23   apps. 14 A YouTube video was uploaded on June 2, 2019, instructing Jadoo Users on how to locate
24

25

26
     14
       As set forth in paragraph 39, Jadoo Users were able to integrate the Protected Channels into the
27   eMedia and Live TV menus of the Jadoo set-top boxes and mobile apps by clicking the “URL”
     button and entering the https://bit.ly/2WnhfAq website address. This website address was linked to
28
     the Dropbox account of Defendants’ agent Shah. An IP address used to access this Dropbox
     account was also used to access Shah’s Facebook and Google accounts.
      3:20-cv-01891-CRB (LB)                        17               DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 18 of 38



 1   and install these new software files to add the Protected Channels back to the eMedia and Live TV
 2   menus of the Jadoo set-top boxes and mobile apps.
 3           50.     On July 16, 2019, DISH and the Networks sent a notice of Defendants’ continuing
 4   infringement to the United States Trustee assigned to Defendants’ Chapter 11 bankruptcy and
 5   copying Defendants’ counsel. Defendants removed the eMedia app from Jadoo set-top boxes on
 6   August 6, 2019.
 7                   C.      Defendants Advertised that the Jadoo Service Provided Access to the
 8                           Protected Channels and Television Programs that Appeared on the
 9                           Protected Channels.
10           51.     Defendants advertised and promoted the Jadoo service on Internet search engines,
11   third-party websites and apps, and JadooTV.com as a means for Jadoo Users to view the Protected
12   Channels and television programs that aired on the Protected Channels.
13           52.     Defendants placed paid ads on Google Search, which fields roughly 80% of all
14   Internet searches in the United States, and the Google Display Network, which consists of millions
15   of third-party websites and apps, that promoted the Jadoo service as a source for the Protected
16   Channels. These ads, which were accessible from United States-based IP addresses, included terms
17   and references to Protected Channels available on the Jadoo service including ARY Digital; ARY
18   News; Dunya TV; Geo News; Geo TV; and Hum TV.
19           53.     Defendants, using a Google Ads account they owned or controlled, also selected and
20   purchased specific search terms, or keywords, in order to trigger their paid ads on Google searches.
21   The keywords Defendants selected included the following terms and combinations: ARY Digital;
22   ARY News; DISH; DISH Network; DISH Network Urdu Channel; DISH Urdu TV; Dunya; Dunya
23   News; Dunya News Live TV; Dunya TV Pakistan; Express News; Express TV; Geo Urdu; Geo
24   News; Geo TV; Online Geo TV Pakistan; Hum Live; Hum TV Live; Express News TV Pakistan;
25   Sony TV; and Live Sony TV Channel Hindi. When someone in the United States entered any of
26   these keywords into Google Search, Defendants’ paid ads would have likely appeared at or near
27   the top of the first page of website listings for that search.
28

      3:20-cv-01891-CRB (LB)                          18              DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 19 of 38



 1          54.     Defendants also promote their set-top boxes and mobile apps on Jadootv.com by
 2   advertising that: “We make available the largest selection of Pakistani content in our Live TV and
 3   VOD sections or through numerous 3rd [party] Apps in our App Store.” Below is one example for
 4   Pakistani content highlighting and annotating several series airing on the Protected Channels: 15
 5

 6

 7

 8

 9                                Dilli Waly Dularay Babu                              Iltija
10                                      ARY Digital                                  ARY Digital

11

12

13

14

15

16

17            Bulbulay
             ARY Digital
18

19          55.     Defendants promote their set-top boxes and mobile apps on Jadootv.com by
20   advertising that: “We make available the largest selection of Indian content in our Live TV and
21   VOD sections or through numerous 3rd [party] Apps in our App Store.” Below is one example for
22   Indian content highlighting and annotating several series airing on the Protected Channels: 16
23

24

25

26

27

28   15
       See https://jadootv.com/pakistani-content/.
     16
       See https://jadootv.com/indian-content/.
      3:20-cv-01891-CRB (LB)                       19                 DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 20 of 38



 1

 2

 3

 4

 5                                                                                      In Da Club
                                                                                       India Today
 6

 7

 8

 9

10

11

12

13        Param Vir Chakra                                   Seedhi Baat
             India Today                                      Aaj Tak
14

15            56.   Defendants promote their set-top boxes and mobile apps on Jadootv.com by
16   advertising that: “We make available the largest selection of Bangla content in our Live TV and
17   VOD sections or through numerous 3rd [party] Apps in our App Store.” Below is one example for
18   Bangla content highlighting and annotating several series airing on the Protected Channels: 17
19

20

21

22

23

24

25

26

27

28
     17
       See https://jadootv.com/bangla-content/.
      3:20-cv-01891-CRB (LB)                       20                DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 21 of 38



 1

 2

 3

 4

 5                                  Post Graduate                                    Didha Natok
                                    NTV Bangla                                       NTV Bangla
 6

 7

 8

 9

10

11

12
                                      Jatrar Jatra             Dur Aksher Tara
13                                   NTV Bangla                 NTV Bangla
14          57.     Jadoo TV advertised that it provides access to at least 59 series airing on the
15   Protected Channels by displaying images or trailers for these works on Jadootv.com. Although not
16   required for non-United States works, copyright registrations have been issued by the United States
17   Copyright Office for episodes from at least four of these series including Dilli Walay Dularay Babu,
18   Dunya Kamran Khan Kay Sath, Jeeto Pakistan, and On the Front with Kamran Shahid.
19                  D.      Defendants Provided Infringing Live TV and VOD Content.
20          58.     Jadoo TV, with Sohail’s authorization or at his direction, selected, sourced, stored,
21   and transmitted the channels that were available through the SASP, including the Protected
22   Channels, and the works airing on the Protected Channels. For example, in describing his and his
23   wife’s responsibilities at Jadoo TV, Sohail said, “Content? Me – what works what doesn’t work.
24   And she’s an interior designer by profession, so all of that, you know, the color schemes and what
25   looks good and what doesn’t – that’s all her field.” 18
26          59.     Sohail engaged Shah as his agent and an agent of Jadoo TV to manage Jadoo TV’s
27   servers and live channel streams, including the channels made available through the SASP and
28
     18
       See https://www.youtube.com/watch?v=SKTa-vFG5p8 at 9:10-9:23.
      3:20-cv-01891-CRB (LB)                 21              DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 22 of 38



 1   VOD content. In 2018 Sohail sent the below email stating Shah was in charge of live channel
 2   distribution and another employee was in charge of Movies and VOD and instructed other Jadoo
 3   TV employees to communicate with them directly and to not copy him on content-related emails.
 4

 5

 6

 7

 8

 9          60.    In 2018 Sohail entered into a contract concerning advertisements on the Jadoo
10   service with the below portion identifying Shah as Jadoo TV’s “technical contact” with Jadoo TV’s
11   phone number and an @jadootv.com email address.
12

13

14

15

16

17

18          61.    Sohail also put Shah in charge of responding to copyright infringement complaints
19   sent to Jadoo TV’s CDNs, as shown by the following CDN email confirming to Sohail that the
20   copyright communication was sent to Shah:
21

22

23

24

25

26

27

28

      3:20-cv-01891-CRB (LB)                      22                DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 23 of 38



 1           62.     Finally, in 2019 Sohail caused a direct payment of $8,000 to be made to Shah in
 2   Pakistan, and paid Shah’s legal fees to get him dismissed from this case for lack of personal
 3   jurisdiction.
 4           63.     Shah submitted a sworn declaration stating that the computer servers, identified by
 5   DISH as hosting and transmitting programs airing on the Protected Channels, were owned and
 6   controlled by Jadoo TV. 19
 7           64.     Shah controlled domain name and computer servers used to transmit channels
 8   through the SASP, including the Protected Channels, to Jadoo Users.          Shah used the alias
 9   “ali85one” to create an account with domain registrar DynDNS, and then used that account to
10   register the domain name seethen.net that was used with computer servers to transmit channels
11   through the SASP, including the Protected Channels.          Shah also used the email address
12   ali85one@gmail.com to contract for computer servers with CDNs including Verizon and
13   Highwinds that were used to transmit the SASP.
14           65.     That the accounts registered to the alias ali85one and email address
15   ali85one@gmail.com were used and controlled by Shah is established through the IP addresses
16   used to access these accounts. Shah registered Facebook, Google, PayPal, Twitter, Flickr, and
17   DynDNS accounts using his real name and email address haseeb110@gmail.com (the “Shah
18   Accounts”). IP addresses used to access the Shah Accounts also accessed Google, DynDNS, and
19   INXY accounts that were registered with the email address ali85one@gmail.com (the “Ali85one
20   Accounts”).
21           66.     From June 2016 to February 2018 Shah received invoices totaling $242,922.30 for
22   his extensive use of computer servers to transmit SASP, including the Protected Channels and
23   works airing on the Protected Channels, and received at least six notices of infringement demanding
24   he stop transmitting the Protected Channels. On information and belief, Defendants directly or
25   19
         See Declaration of Haseeb Shah in Support of Motion to Dismiss, ECF 74-1 ¶ 30 (“I understand
26   that DISH alleges that I ‘control’ servers that provide some VOD content to Jadoo set-top boxes. .
     . . My role is managing network operations and CDNs for Jadoo TV. . . . I do not have legal control
27   over Jadoo TV’s operations or its servers. For example, I did not own the Jadoo TV servers or have
     any legal control over the servers or the CDNs. I believe that Jadoo TV owns the servers and
28
     maintains contracts with the CDNs.”).
     .
       3:20-cv-01891-CRB (LB)                        23               DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 24 of 38



 1   indirectly through payments to Shah’s immediate employer IDC Resources Pvt Ltd. (“IDC”) of
 2   Pakistan, paid the fees charged by the CDNs to transmit the SASP, including the Protected
 3   Channels and programs airing on the Protected Channels. The CDN services used to transmit the
 4   SASP, including the Protected Channels used a protection token scheme so that only users of Jadoo
 5   set-top boxes and mobile apps were provided access to the SASP.           And after Defendants
 6   implemented a software update in April 2019 that prevented Jadoo set-top boxes from locating and
 7   installing the software files including the SASP, Jadoo TV’s server expenses declined by hundreds
 8   of thousands of dollars.
 9          67.     Defendants provided a VOD menu on Jadoo set-top boxes that included individual
10   movies and television shows that aired on Protected Channels including ARY Digital, Geo TV,
11   Hum TV, Hum World, Hum Masala, Hum Sitaray, SAB, SET, and SET MAX.
12          68.     Jadoo VOD content was hosted and transmitted to Jadoo Users from computer
13   servers, at least some of which were controlled by Defendants through Shah.
14          69.     In response to a subpoena from DISH, the service provider of the computer servers
15   hosting infringing Jadoo VOD content and at times the SASP, including the Protected Channels,
16   identified its customer’s name as Peter May and email address pmay360@gmail.com, which upon
17   investigation were linked to Shah. IP addresses used to access the Shah Accounts accessed
18   DynDNS and PayPal accounts using Peter May and pmay360@gmail.com (the “Peter May
19   Accounts”).
20          70.     IP addresses that accessed the Shah Accounts, Ali85one Accounts, and Peter May
21   Accounts also accessed Defendants’ PayPal account 383 times and accounted for 112 transactions
22   totaling more than $50,500. The payments made by the user of these IP addresses were primarily
23   to CDNs OVH and FDCServers, which follows the admitted responsibilities of Shah to manage
24   Jadoo TV’s use of CDNs. Shah’s frequent use of Defendants’ PayPal account to make purchases
25   shows the close business relationship he had with Sohail and Jadoo TV.
26          71.     The close business relationship between Sohail and Shah is also shown through
27   photos of them together, including the below photo of Shah (left) with Sohail (center) that was
28

      3:20-cv-01891-CRB (LB)                      24                DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 25 of 38



 1   posted by Sohail to his Facebook account on September 12, 2016 while they were in Amsterdam
 2   attending the International Broadcasting Convention. A comment on the photo says “what a team.”
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          72.    The following photos of Shah and Sohail together were posted on their Facebook
17   accounts:
18

19

20

21

22

23

24

25

26

27

28

      3:20-cv-01891-CRB (LB)                     25               DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 26 of 38



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27          73.    Shah also promoted Jadoo set-top boxes through social media accounts including
28   Facebook and Flickr.

      3:20-cv-01891-CRB (LB)                    26              DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 27 of 38



 1          74.     The computer servers transmitting the Jadoo VOD content and the SASP, including
 2   the Protected Channels and the works airing on the Protected Channels, were disabled on April 5,
 3   2018, in response to a subpoena from DISH. On the morning of April 6, 2018, a Jadoo employee
 4   sent an email to Shah, a Jadoo employee in charge of Movies and VOD, a Jadoo employee that
 5   developed eMedia, and copying Sohail, titled “VOD and drama issues” and asking whether they
 6   should “run a ticker [on the Jadoo service] saying we are aware of the problem and looking into it.”
 7   A couple months later, Sohail sent the below email discovering a workaround that would allow
 8   Defendants to again provide Jadoo users with access to works airing on the Protected Channels in
 9   the VOD section of the Jadoo service and Sohail even acknowledged that the content was restricted
10   by DISH.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      3:20-cv-01891-CRB (LB)                        27                DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 28 of 38



 1          75.     Defendants through Shah controlled two major components of the infringement of
 2   DISH’s rights. Shah, within the scope of his authority from Defendants, controlled computer
 3   servers storing the copyrighted works and Defendants ratified that conduct by configuring their set-
 4   top boxes to access that content, curating the content into discrete categories for Jadoo Users, and
 5   causing cover-art for each work to be displayed on the set-top box. Sohail and Shah attended the
 6   International Broadcasting Convention together and are pictured in photographs along with the
 7   comment “what a team.” Shah’s ID badge for that conference associated him with the company
 8   IDC, which has connections to Jadoo TV. For example, an officer and director of IDC is identified
 9   as an individual named “Faisal Aftab,” whose LinkedIn profile describes him as a former Executive
10   Vice President of Jadoo TV in charge of “Content Acquisition” and “Network Operations.” The
11   entanglement between Defendants, Shah, and the configuration of the servers, set-top boxes, and
12   mobile apps is no coincidence and demonstrates that Shah acted with Defendants’ actual authority,
13   and that Defendants ratified, if not directed, Shah’s acts.
14                  E.      Defendants Have a Long History of Copyright Infringement.
15          76.     Defendants are well aware that DISH holds the exclusive rights to distribute and
16   publicly perform the Protected Channels in the United States. Since November 2013, DISH and
17   the Networks have sent at least 50 written notices of infringement to Defendants about the
18   retransmission of the Protected Channels and the works that aired on the Protected Channels in the
19   United States. Notices were addressed to Defendants’ outside counsel, with copies sent to Sohail’s
20   daughter because she was acting as in-house counsel for Jadoo TV, and legal@jadootv.com. A
21   number of these 50 notices since September 8, 2016, specifically demanded that Jadoo TV cease
22   providing infringing VOD content to Jadoo Users, including works airing on the ARY Digital, Geo
23   TV, Hum TV, Hum World, Hum Masala, Hum Sitaray, SAB, SET, and SET MAX channels, but
24   Defendants refused to comply with these demands.
25          77.     In 2014, four people associated with Defendants were arrested in India for
26   unlawfully streaming channels to users of Jadoo set-top boxes. 20           “According to police
27

28   20
       See https://www.dnaindia.com/india/report-illegal-tv-transmission-racket-exposed-4-arrested-
     while-mastermind-flees-1998612.
      3:20-cv-01891-CRB (LB)                     28                 DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 29 of 38



 1   commissioner M Mahender Reddy, the modus operandi of the gang was that they would subscribe
 2   to various DTH satellite TV connections and by using electronic equipment purchased from China,
 3   they convert the satellite TV signal into encrypted streaming content for broadcasting on US-based
 4   company Jadoo TV web portal.” 21
 5

 6

 7

 8

 9

10

11          78.     In 2016, Defendants were sued in the United States for copyright and trademark
12   infringement of one channel at issue in this lawsuit. 22
13          79.     Despite receiving written notices of infringement from DISH and the Networks,
14   being sued by a television programmer, and the arrests made in 2014, Defendants continued to
15   engage in willful copyright infringement for more than eight months after this action was filed.
16                  F.      Defendants’ Provided Retailer East West Audio Video, Inc. with Jadoo
17                          Set-top Boxes Preloaded with SASP and Instructions for Jadoo Users to
18                          Access SASP.
19          80.     East West Audio Video, Inc. (“East West”) was a Jadoo TV “authorized” retailer
20   that sold and promoted Jadoo set-top boxes to consumers in the United States. East West was one
21   of Defendants’ highest-volume retailers, and Jadoo TV representatives, including Regional Sales
22   Managers, regularly visited East West to maintain this important partnership.         Sohail even
23   personally visited East West in 2017 to cultivate Jadoo TV’s relationship with East West.
24          81.     During one of these sales calls in or around late 2016, a Jadoo TV Regional Sales
25   Manager visited East West to deliver Jadoo set-top boxes and provided an employee of East West
26
     21
        See https://timesofindia.indiatimes.com/city/hyderabad/Satellite-TV-racket-busted-in-
27   Hyderabad/articleshow/37482679.cms (reporting that Sohail absconded).
     22
        See Dunya Holdings Limited v. JadooTV Inc. and Sajid Sohail, No. 1:16-cv-05713-BMC, ECF 1
28
     (E.D.N.Y. Oct. 13, 2016).

      3:20-cv-01891-CRB (LB)                         29              DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 30 of 38



 1   with the following “handwritten instructions to share an E-media code with customers that
 2   purchased the device,” and informed East West “that the code would set up the device to get access
 3   [to] more channels.” 23
 4

 5

 6

 7

 8

 9

10

11

12

13

14
            82.     On other sales calls in 2017 and 2018, Jadoo TV’s Regional Sales Manager, Anwar
15
     Farooqi (“Farooqi”), personally delivered Jadoo set-top boxes that he had preloaded with SASP.
16
     Farooqi visited East West in around December 2018, admitting that he had preloaded SASP onto
17
     Jadoo set-top boxes in prior deliveries but that SASP was not installed on the Jadoo set-top boxes
18
     he was dropping off that day. For those Jadoo set-top boxes without SASP preloaded, Farooqi
19
     instructed East West to “tell the customer to call him directly or for them to go on YouTube and
20
     search of [sic] instructions on how to download E-Media [SASP],” but that getting instructions
21
     from YouTube “would be the safest thing to do.” Farooqi admitted that Jadoo TV would get in
22
     trouble if they preinstalled SASP, because DISH has not authorized Jadoo TV to have them, but
23
     that if customers install SASP on their own, then it is fine.
24
            83.     An investigator visited East West on July 13, 2018 and asked if he could receive
25
     certain Protected Channels with a Jadoo set-top box. East West had a Jadoo5 set-top box in its
26
     store connected to a television and an employee of East West demonstrated to the investigator how
27

28
     23
       See Decl. of Renu Sharma, ECF 82-4 ¶ 4.
      3:20-cv-01891-CRB (LB)                   30                    DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 31 of 38



 1   the set-top box displayed the Protected Channels, which were accessed through the Live TV menu
 2   of the set-top box. The following is a photo of the demonstration provided by East West:
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14          84.     East West sold the investigator a Jadoo5s set-top box for $200 plus tax. East West
15   also showed the investigator the specific instructions in paragraph 81 on how to locate and install
16   the software files needed to integrate SASP channels, including the Protected Channels, into the
17   eMedia and Live TV menus of the Jadoo4 and Jadoo5 set-top boxes.
18          85.     The Jadoo5s set-top box purchased from East West Audio Video on July 13, 2018,
19   was pre-configured so that when it was powered on it automatically located and installed SASP to
20   the eMedia and Live TV menus.
21                                       CLAIMS FOR RELIEF
22                                               COUNT I
23                       Direct Copyright Infringement Under 17 U.S.C. § 501
24          86.     DISH repeats and realleges the allegations in paragraphs 1-85.
25          87.     DISH is a copyright owner under 17 U.S.C. § 106 because DISH holds the exclusive
26   rights to distribute and publicly perform in the United States, by means including satellite, OTT,
27   IPTV, and Internet, the programs that make up the Protected Channels.
28

      3:20-cv-01891-CRB (LB)                       31                DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 32 of 38



 1          88.     The programs that make up the Protected Channels are original audiovisual works
 2   fixed in a tangible medium of expression, and are therefore copyrightable subject matter. DISH’s
 3   copyrights in programs that aired on the Protected Channels arise under laws of nations other than
 4   the United States that are parties to copyright treaties with the United States, including Pakistan
 5   and India, where the programs were authored and first published. Under 17 U.S.C. §§ 101, 411,
 6   the programs that make up the Protected Channels are non-United States works and, therefore,
 7   registration with the United States Copyright Office is not a prerequisite to filing a copyright
 8   infringement action with respect to these works.
 9          89.     Defendants directly infringed DISH’s copyrights in violation of 17 U.S.C. § 501 by
10   distributing and publicly performing programs that make up the Protected Channels to Jadoo Users.
11   The copyrighted programs were transmitted from computer servers controlled by Shah, at Sohail’s
12   direction or with his authorization or ratification, to Jadoo Users who accessed the programs using
13   the eMedia, Live TV, and VOD menus of the Jadoo set-top box and mobile app. Shah was the
14   agent of Defendants, acting within the scope of such agency when engaging in the misconduct
15   alleged.
16          90.     DISH has not authorized Defendants or Shah to distribute or publicly perform the
17   programs that make up the Protected Channels in any manner.
18          91.     The infringement of DISH’s rights in each program constitutes a separate and
19   distinct act of copyright infringement.
20          92.     Sohail is also jointly and severally liable for each act of Jadoo TV’s direct
21   infringement because he personally directed and participated in, and benefitted from, Jadoo TV’s
22   infringing conduct as alleged herein. Sohail was the technologist that developed or supervised the
23   development of the Jadoo service, set-top boxes, and mobile apps, including the eMedia app, Live
24   TV and VOD menus, and associated Jadootv.com website, and has been directly, actively and
25   personally involved in Jadoo TV’s infringing activities.
26          93.     Defendants’ actions were willful, malicious, intentional, purposeful, and in
27   disregard of and with indifference to the rights of DISH.
28

      3:20-cv-01891-CRB (LB)                       32                DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 33 of 38



 1          94.     Unless enjoined by the Court, Defendants will continue to engage in acts causing
 2   substantial and irreparable injury to DISH that includes damage to its reputation, loss of goodwill,
 3   and lost sales, for which there is no adequate remedy at law.
 4                                               COUNT II
 5     Inducing and Materially Contributing to Copyright Infringement Under 17 U.S.C. § 501
 6          95.     DISH repeats and realleges the allegations in paragraphs 1-85 and 87-88.
 7          96.     DISH’s exclusive rights to distribute and publicly perform the Protected Channels
 8   and programs that make up the Protected Channels are directly infringed by the unauthorized
 9   retransmission of these programs to Jadoo Users who access the programs using the eMedia, Live
10   TV, and VOD menus of the Jadoo set-top box and mobile app.
11          97.     Defendants materially contributed to this infringement of DISH’s exclusive
12   distribution and public performance rights by, among other things, providing Jadoo Users access
13   to the Protected Channels and the programs that make up the Protected Channels, despite having
14   the ability to prevent such access. Defendants also induced the infringement of DISH’s exclusive
15   distribution and public performance rights by, among other things, creating or expanding the
16   audience for that infringement in the United States.
17          98.     Defendants sell Jadoo set-top boxes and subscriptions to Jadoo mobile apps in the
18   United States. The Jadoo set-top boxes and mobile apps connected Jadoo Users to unauthorized
19   streams of the Protected Channels and the programs that make up the Protected Channels. The
20   Jadoo5s set-top box sold by Defendants were “pre-configured” so that Jadoo Users could
21   immediately access the Protected Channels using the eMedia and Live TV menus of the Jadoo5s
22   set-top box, as well as the programs that make up the Protected Channels using the VOD menu of
23   the Jadoo5s set-top box, by simply powering on the device and without the need for manually
24   locating and installing any additional software.
25          99.     Jadoo TV, at Sohail’s direction or with his authorization or ratification, also
26   instructed Jadoo Users having Jadoo4 and Jadoo5 set-top boxes and mobile apps on how to
27   manually locate and install software files needed to integrate SASP channels, including the
28   Protected Channels, into the eMedia and Live TV menus of the set-top box and mobile app, thereby

      3:20-cv-01891-CRB (LB)                        33                DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 34 of 38



 1   enabling the Jadoo Users to access the Protected Channels. The Jadoo4 and Jadoo5 set-top boxes
 2   and mobile apps, like the Jadoo5s set-top box, came pre-configured for accessing the programs that
 3   make up the Protected Channels using the VOD menu of the set-top box and mobile app.
 4          100.    Jadoo TV, at Sohail’s direction or with his authorization or ratification, advertised
 5   Jadoo set-top boxes and mobile apps as a means of accessing the Protected Channels and the
 6   programs that make up the Protected Channels.
 7          101.    Defendants selected the programs that were made accessible to Jadoo Users through
 8   the eMedia, Live TV, and VOD menus of the Jadoo set-top box and mobile app, including programs
 9   that make up the Protected Channels. Jadoo TV, at Sohail’s direction or with his authorization or
10   ratification, also maintained and controlled the links or bookmarks that are used to connect Jadoo
11   Users to the programs that make up the Protected Channels using the VOD menu of the Jadoo set-
12   top box and mobile app.
13          102.    Defendants provided material assistance to those directly infringing DISH’s
14   exclusive rights by providing technical information or assistance necessary for SASP channels to
15   be viewed on a Jadoo set-top box and mobile app. The additional channels in SASP, including the
16   Protected Channels, were presented to Jadoo Users through the eMedia and Live TV menus of
17   Jadoo set-top boxes and mobile apps, and were transmitted using Highwinds and Verizon CDN
18   services that require information provided by Jadoo TV in order to be received by Jadoo set-top
19   boxes and mobile apps.
20          103.    Defendants intended that the Jadoo set-top box and mobile app be used to access
21   the Protected Channels and the programs that make up the Protected Channels, and they promoted,
22   encouraged, and facilitated using the Jadoo set-top box and mobile app in this manner.
23          104.    Defendants had actual knowledge that the transmission of the Protected Channels
24   and the programs that make up the Protected Channels to Jadoo Users infringed DISH’s exclusive
25   distribution and public performance rights.
26          105.     Defendants could have taken simple measures to prevent infringement of DISH’s
27   copyrights when it received notices of infringement from DISH and the Networks, such as ensuring
28   the Jadoo5s set-top box was not pre-configured to access the Protected Channels prior to sale by

      3:20-cv-01891-CRB (LB)                       34                 DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 35 of 38



 1   either not loading or by removing the software files used to integrate the SASP channels, including
 2   the Protected Channels, into the eMedia and Live TV menus of the set-top box. Defendants could
 3   have also blocked Jadoo set-top boxes and mobile apps from accessing servers and URLs that were
 4   identified to be streaming the Protected Channels or the content that airs on the Protected Channels.
 5   Defendants could have also easily refrained from providing instructions for Jadoo Users to
 6   manually locate and install software files needed to integrate SASP channels, including the
 7   Protected Channels, into the eMedia and Live TV menus of the Jadoo4 and Jadoo5 set-top boxes
 8   and mobile apps. Defendants could have readily prevented Jadoo Users from accessing the
 9   programs that make up the Protected Channels using the VOD menu of the Jadoo set-top box and
10   mobile app by disabling the links or bookmarks to those programs. Defendants demonstrated that
11   simple measures had been available to prevent further infringement by implementing a software
12   update on April 12, 2019 that prevented Jadoo set-top boxes from locating and installing the
13   software files including the SASP, and by removing the eMedia app from Jadoo set-top boxes on
14   August 6, 2019.
15          106.    Sohail is also jointly and severally liable for each act of infringement for which
16   Jadoo TV is liable because he personally directed and participated in, and benefitted from, Jadoo
17   TV’s infringing conduct as alleged herein. Sohail was the technologist that developed or
18   supervised the development of the Jadoo service, set-top boxes, and mobile apps, including the
19   eMedia app, Live TV and VOD menus, and associated Jadootv.com website, and has been directly,
20   actively and personally involved in Jadoo TV’s infringing activities.
21          107.    Defendants’ actions were willful, malicious, intentional, and purposeful, and in
22   disregard of and with indifference to the rights of DISH.
23          108.    Unless enjoined by the Court, Defendants will continue to engage in acts causing
24   substantial and irreparable injury to DISH that includes damage to its reputation, loss of goodwill,
25   and lost sales, for which there is no adequate remedy at law.
26                                               COUNT III
27                      Vicarious Copyright Infringement Under 17 U.S.C. § 501
28          109.    DISH repeats and realleges the allegations in paragraphs 1-85 and 87-88.

      3:20-cv-01891-CRB (LB)                        35                DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 36 of 38



 1          110.    Shah was infringing DISH’s copyrights in programs that aired on the Protected
 2   Channels by acting as the source that was distributing and publicly performing them to Jadoo Users.
 3   The copyrighted programs were transmitted from computer servers controlled by Shah to Jadoo
 4   Users that accessed the programs using the eMedia, Live TV, and VOD menu of the Jadoo set-top
 5   box and mobile app.
 6          111.    Defendants had the legal right and the actual ability to supervise and control the
 7   infringing activity of their agent Shah. Defendants also had the legal right and the actual ability to
 8   supervise and control, and ultimately to prevent, Jadoo Users from locating and installing the
 9   software files including the SASP, and from accessing the eMedia app. Defendants failed and
10   refused to take action to stop the infringement of DISH’s exclusive rights in the programs that make
11   up the Protected Channels for more than eight months after this action was filed.
12          112.    Defendants received a direct financial benefit from the distribution and public
13   performance of copyrighted programs aired on the Protected Channels transmitted to Jadoo Users.
14   The availability of the infringing programming attracted and drew consumers to Jadoo TV and its
15   distributors and retailers, resulting in an increase in the sale of set-top boxes and mobile app
16   subscriptions by Defendants. Defendants also made significant revenue from selling advertising
17   on the Jadoo service.
18          113.     Defendants infringed DISH’s copyrights in violation of 17 U.S.C. § 501. The
19   infringement of DISH’s rights in each audiovisual work constitutes a separate and distinct act of
20   copyright infringement.
21          114.    Sohail is also jointly and severally liable for each act of infringement for which
22   Jadoo TV is liable because he personally directed and participated in, and benefitted from, Jadoo
23   TV’s infringing conduct as alleged herein. Sohail was the technologist that developed or
24   supervised the development of the Jadoo service, set-top boxes, and mobile apps, including the
25   eMedia app, Live TV and VOD menus, and associated Jadootv.com website, and has been directly,
26   actively and personally involved in Jadoo TV’s infringing activities.
27          115.    Defendants’ infringement of DISH’s copyrighted works was willful, malicious,
28   intentional, purposeful, and in disregard of and with indifference to the rights of DISH.

      3:20-cv-01891-CRB (LB)                         36                DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 37 of 38



 1          116.    Unless enjoined by the Court, Defendants will continue to engage in acts causing
 2   substantial and irreparable injury to DISH that includes damage to its reputation, loss of goodwill,
 3   and lost sales, for which there is no adequate remedy at law.
 4                                        PRAYER FOR RELIEF
 5          WHEREFORE, DISH prays for judgment against Defendants:
 6          A.      For a grant of permanent injunctive relief under 17 U.S.C. § 502 restraining and
 7   enjoining Defendants, and any of their officers, agents, servants, employees, attorneys, or other
 8   persons acting in active concert or participation with the foregoing that receives actual notice of the
 9   order (including, without limitation, distributors and retailers of any Jadoo set-top box), from:
10                  1.      transmitting, streaming, distributing, or publicly performing in the United
11   States, with any Jadoo set-top box or mobile app, or any other device, application, service, or
12   process, any of the Protected Channels or any of the programming that comprises any of the
13   Protected Channels;
14                  2.      distributing, selling, providing, or promoting any product or service in the
15   United States, including any Jadoo set-top box or mobile app, that comprises the whole or part of
16   a network or service for the distribution or public performance of any of the Protected Channels or
17   any of the programming that comprises any of the Protected Channels;
18                  3.      advertising, displaying, or marketing any Jadoo set-top box, mobile app, or
19   service in the United States in connection with any of the Protected Channels or any of the
20   programming that comprises any of the Protected Channels; and
21                  4.      inducing or contributing to others’ conduct that falls within 1, 2, or 3 above.
22          B.      For the 91 or more registered works, statutory damages as awarded by the Court up
23   to $150,000 per registered work infringed under 17 U.S.C. § 504(c), or the Defendants’ profits
24   attributable to the infringement of those registered works under 17 U.S.C. § 504(b).
25          C.      For unregistered works, an award of Defendants’ profits attributable to the
26   infringement of each unregistered work under 17 U.S.C. § 504(b).
27          D.      For DISH’s attorneys’ fees and costs under 17 U.S.C. § 505.
28          E.      For impoundment and disposition of all infringing articles under 17 U.S.C. § 503.

      3:20-cv-01891-CRB (LB)                         37                DISH’s First Amended Complaint
     Case 3:20-cv-01891-CRB Document 194 Filed 07/16/20 Page 38 of 38



 1          F.     For pre- and post-judgment interest on all monetary relief, from the earliest date
 2   permitted by law at the maximum rate permitted by law.
 3          G.     For such additional relief as the Court deems just and equitable.
 4   Dated: July 16, 2020
 5                                        Respectfully submitted,
 6
                                    By: /s/ Stephen M. Ferguson
 7                                      Stephen M. Ferguson (appearance pro hac vice)
                                        stephen.ferguson@hnbllc.com
 8                                      Timothy M. Frank (California Bar No. 263245)
                                        timothy.frank@hnbllc.com
 9                                      Joseph H. Boyle (appearance pro hac vice)
                                        joe.boyle@hnbllc.com
10                                      David M. Korn (appearance pro hac vice)
                                        david.korn@hnbllc.com
11                                      HAGAN NOLL & BOYLE LLC
                                        820 Gessner, Suite 940
12                                      Houston, Texas 77024
                                        Telephone: (713) 343-0478
13                                      Facsimile: (713) 758-0146

14                                       David A. Van Riper (California Bar No. 128059)
                                         dave@vanriperlaw.com
15                                       VAN RIPER LAW
                                         1254 Irvine Blvd., Suite 200
16                                       Tustin, California 92780-3571
                                         Telephone: (714) 731-1800
17                                       Facsimile: (714) 731-1811
18                                       Attorneys for Plaintiff DISH Network L.L.C.
19

20

21

22

23

24

25

26

27

28

      3:20-cv-01891-CRB (LB)                      38                DISH’s First Amended Complaint
